Citation Nr: 1013516	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  07-14 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for the residuals of a 
dental injury.

5.  Entitlement to service connection for bilateral knee 
disability.

6.  Entitlement to service connection for a heart disability.

7.  Entitlement to service connection for diabetes mellitus.

8.  Entitlement to service connection for a liver disorder.

9.  Entitlement to service connection for thyroid disorder.

10.  Entitlement to service connection for a lung disability.

11.  Entitlement to service connection for hypertension.

12.  Entitlement to service connection for hepatitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1971, including combat service, and he served in the Republic 
of Vietnam from April 1968 to April 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The issue of service connection for bilateral hearing loss, 
tinnitus, the residuals of a dental injury, a bilateral knee 
disability, a heart disability, diabetes mellitus, a liver 
disorder, a thyroid disorder, a lung disability, hypertension 
and hepatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he 
engaged in combat with the enemy during the Vietnam War.

2.  There is probative medical evidence of record indicating 
the Veteran has PTSD as a result of stressors that he 
experienced during his combat service in Vietnam.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

In this decision, the Board grants service connection for 
PTSD, which constitutes a complete grant of the benefit 
sought on appeal.  As such, no discussion of VA's duty to 
notify and assist is necessary.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the Veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304.

The Veteran has provided a September 2005 medical opinion 
from his private treating neuropsychiatrist.  This physician 
concluded that the Veteran has severe PTSD due to Vietnam.  
Therefore, the Veteran has a current diagnosis of PTSD as 
well as a medical link between his psychiatric disorder and 
military service.  

In considering a claim for PTSD, the question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept 
such statements simply because treating medical providers 
have done so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(affirmed on reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. 
App. 91 (1993), the United States Court of Appeals for 
Veterans Claims (Court) set forth the analytical framework 
for establishing the presence of a recognizable stressor, 
which is the essential prerequisite to support a diagnosis of 
PTSD.  The Court analysis divides into two major components:  
The first component involves the evidence required to 
demonstrate the existence of an alleged stressful event; the 
second involves a determination as whether the stressful 
event is of the quality required to support the diagnosis of 
PTSD.

With regard to the first component of the Court analysis, 
under 38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304, the evidence 
necessary to establish the occurrence of a recognizable 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether or 
not the veteran "engaged in combat with the enemy."  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  Whether or not a 
veteran "engaged in combat with the enemy" must be 
determined through recognized military citations or other 
service department evidence.  

In other words, the claimant's assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  The record must first contain 
recognized military citations or other supportive evidence to 
establish that he "engaged in combat with the enemy."  If 
the determination with respect to this step is affirmative, 
then (and only then), a second step requires that the 
veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be 
required, provided that the veteran's testimony is found to 
be "satisfactory," e.g., credible, and "consistent with 
the circumstances, conditions, or hardships of such 
service."  Zarycki at 98.

The Veteran has indicated on various occasions that he was 
exposed to combat during his service in Vietnam.  More 
importantly, the Veteran's service personnel records reflect 
that he was involved in several combat campaigns.  As such, 
the Board finds that the record contains evidence which 
supports that the Veteran was exposed to significant 
stressful events.  

Moreover, implicit in the private neuropsychiatrist's 
statement, is that, the Veteran's exposure to various 
stressors were sufficient to support a diagnosis of PTSD.  
Since there are service records that corroborate that the 
Veteran experienced significant stressors in service and such 
stressors have been found to support a diagnosis of PTSD, the 
Board finds that service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.


REMAND

The Veteran contends that service connection should be 
granted for bilateral hearing loss, tinnitus, residuals of a 
dental injury, bilateral knee disability, a heart disability, 
diabetes mellitus, a liver disorder, a thyroid disorder, a 
lung disability, hypertension and hepatitis.  

In light of the Veteran's contentions and his service 
history, the Board finds that examination should be conducted 
to determine the existence and etiology of the claimed 
disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Finally, on remand, in adjudicating these claims, the RO must 
specifically consider the application of 38 U.S.C.A. 
§ 1154(b) (West 2002) and 38 C.F.R. § 3.304(d) (2009) in 
light of the Veteran's combat service.  See Dambach v. Gober, 
223 F.3d 1376, 1380 (Fed. Cir. 2000).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran for 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have treated him for 
his bilateral hearing loss, tinnitus, 
dental injury, bilateral knee disability, 
heart disability, diabetes mellitus, liver 
disorder, thyroid disorder, lung 
disability, hypertension, and hepatitis.  
When this information and any necessary 
authorizations have been received, the RO 
should request copies of all pertinent 
clinical records that have not been 
previously.  All records obtained should 
be associated with the claims folder.  

3.  The RO/AMC should schedule the Veteran 
for VA examination(s) to determine the 
nature and likely etiology and/or onset of 
the Veteran's claimed bilateral hearing 
loss, tinnitus, dental injury, bilateral 
knee disability, heart disability, 
diabetes mellitus, liver disorder, thyroid 
disorder, lung disability, hypertension, 
asthma and hepatitis.  The claims folder 
should be made available and reviewed by 
the examiner(s).  The examiner(s) should 
provide an opinion as to whether it is at 
least as likely as not that any of the 
claimed disabilities were incurred in or 
aggravated during or as a consequence of 
service or had their onset in service.  

Concerning the claimed dental injury, the 
examiner is asked to comment on whether 
there is evidence that any dental defect 
was caused by dental trauma. 

The examiner must also rule in or exclude 
a diagnosis of diabetes mellitus.

The audiologist should determine whether 
there is evidence of bilateral hearing 
loss and tinnitus, and if so, whether it 
is at least as likely as not due to 
service, to include in-service acoustic 
trauma, e.g., in-service occupation as a 
motor vehicle operator and/or artillery 
fire.

All findings and conclusions should be set 
forth in a legible report, and the 
examiner(s) should provide a rationale for 
all opinions expressed.

4.  Then the RO/AMC should readjudicate 
the Veteran's claims.  In doing so, the RO 
must specifically consider 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d).  If 
the benefits sought are not granted, the 
RO/AMC should furnish the Veteran and 
representative a supplemental statement of 
the case, containing notice of the 
relevant action taken on his claims since 
the statement of the case.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


